DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “a second semiconductor layer an entire circumference a at least a portion of the first semiconductor layer in the longitudinal extending direction to enclose at least the portion of the first semiconductor layer” in combination of all of the limitations of claim 1. Claims 2-16 and 34-36 include all of the limitations of claim 1.
Regarding claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device, comprising: “at least partially removing a portion of the second fin-shaped structure which is close to the bottom of the first fin-shaped structure, so that the first fin-shaped structure is spaced apart from the second fin-shaped structure to form a first semiconductor layer; and growing a second semiconductor layer with the first semiconductor layer as a seed layer” in combination of all of the limitations of claim 17. Claims 18-33 include all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818